Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The instant application having application No. 16/917,739 has a total of 20 claims pending in the application; there are 3 independent claim and 17 dependent claims, all of which are ready for examination by the examiner.

INFORMATION CONCERNING IDS:
The information disclosure statement (IDS) submitted on 06/30/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner.

INFORMATION CONCERNING FOREIGN PRIORITY:
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Republic of Korea on 11/05/2019.
INFORMATION CONCERNING CLAIMS:
Claim Interpretation
Claim limitations in this application do not use the word "means" (or "step"), thus, they are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 14 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
1.	Claim 14 recites the following limitation: 
“wherein the reference number of victim blocks increases as the number of the free blocks increases.”

The claimed specification does not appear to describe or support the limitation as is claimed.


The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.	Claims 1-8, 15, and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
3.	The independent claim 1, in part, recites the limitation:
“determine candidate blocks in which valid data is equal to or less than a predetermined ratio among the plurality of memory blocks”.
The claim compares valid data to a predetermined ratio. However, ratio is considered to be quotient of two number or mathematical expressions. First, the claim should have, for example, recited “valid data ratio” (e.g., comparing similar type of quantities). Second, the claim does not specify valid data relative to what other type of data (e.g., invalid data) and whether valid data ratio in each of candidate bock is determined. The independent claim 16 recite a similar limitation and is rejected based on the same ground of rejection. The dependent claims 2-8 and 17-20 are rejected by virtue of their dependency from their respected independent claims. The dependent claim 15 recites a similar limitations and rejected based on the ground.
4.	The independent claim 20 recites the limitation:
“determining a reference number of the victim blocks based on a number of free blocks among the plurality of memory blocks, and determining the at least two memory blocks as the victim blocks when the number of the at least two memory blocks reaches the reference number.” (Emphasis added).
It is not clear how at least two memory blocks can reach the reference number. It appears that claim should recites the at least two victim blocks reaches the reference number.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-13, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over YANAGIDA “Yanagida” (US 2018/0276118 A1) in view of Jung et al. “Jung” (US 2019/0121728 A1).
5. 	In regard to claim 1 Yanagida discloses:
(e.g., memory controller 20 in Fig. 1) for controlling a memory device (e.g., NAND memory 10 in Fig. 1) including a plurality of memory blocks (e.g., ¶ 0020, Fig. 1, blocks #B1 to #Bn), the memory controller comprising: a garbage collection controller (e.g., ¶ 0034 comprises Garbage collection or GC units) configured to determine candidate blocks in which valid data is equal to or less than a predetermined ratio among the plurality of memory blocks (e.g., ¶ 0049, active blocks with lowest valid data ratio), and configured to determine two or more memory blocks as victim blocks among the candidate blocks based on information on blocks that may be simultaneously erased among the plurality of memory blocks;” (e.g., ¶ 0045, the logical blocks having the same stream ID are selected as the garbage collection source; ¶ 0020, plurality of physical blocks constituting the logical block are simultaneously erased).
“and an operation controller configured to control the memory device to copy valid data stored in the victim blocks to a different memory block.” (e.g., ¶ 0054, read a fixed amount of valid data from the logical block of the garbage collection source…GC write unit 36 controls the memory IF 22 so as to write valid data buffered in the GC buffer 43 into the logical block of the garbage collection destination (S210)). However, Yanagida does not appear to expressly recite while Jung teaches:
	“valid data is equal to or less than a predetermined ratio” (e.g., ¶ 0013) ascertaining a free block expectation on blocks of the memory device which have a Valid page count (VPC) ratio which is less than or equal to reference VPC.
Disclosures by Yanagida and Jung are analogous because they are in the same field of endeavor and/or solving a similar or common problem.
It would have been obvious to a person of having ordinary skill in the art before the effective filing date of the claimed invention to modify the memory system and control method of nonvolatile memory taught by Yanagida to include the VPC disclosed by Jung.
The motivation for including the VPC as taught by paragraph [0009] of Jung is to provide a memory device in which the minimum performance is ensured by dynamically controlling the execution timing of garbage collection.
Therefore, it would have been obvious to combine teaching of Jung with Yanagida to obtain the invention as specified in the claim.
6. 	In regard to claim 9 Yanagida discloses: 
 “A memory controller (e.g., memory controller 20 in Fig. 1), for controlling a memory device (e.g., NAND memory 10 in Fig. 1) including a plurality of memory blocks (e.g., ¶ 0020, Fig. 1, blocks #B1 to #Bn), the memory controller comprising: 
“configured to determine candidate blocks as the victim blocks based on a comparison result of the number of the candidate blocks that may be simultaneously erased among the plurality of memory blocks and the reference number of victim blocks;” (e.g., ¶ 0045, the logical blocks having the same stream ID are selected as the garbage collection source; ¶ 0020, plurality of physical blocks constituting the logical block are simultaneously erased).
(e.g., ¶ 0054, read a fixed amount of valid data from the logical block of the garbage collection source…GC write unit 36 controls the memory IF 22 so as to write valid data buffered in the GC buffer 43 into the logical block of the garbage collection destination (S210)). However, Yanagida does not appear to expressly recite while Jung teaches:
“a garbage collection controller configured to determine a reference number of victim blocks based on a number of free blocks among the plurality of memory blocks,” (e.g., ¶ 0013; Fig. 18) The number of source (e.g., victim) blocks with VPC less than or equal reference VPC ratio determine based number free blocks. The motivation for combining is based on the same rational presented for rejection of the independent claim 1. 
7. 	In regard to claim 16 Yanagida discloses: 
“A method (e.g., ¶ 0002; Fig. 5) of operating a storage device including a plurality of memory blocks (e.g., ¶ 0002; Fig. 1), the method comprising: determining candidate blocks in which valid data is equal to or less than a predetermined ratio among the plurality of memory blocks;” (e.g., ¶ 0049, active blocks with lowest valid data ratio).
“determining at least two memory blocks that may be simultaneously erased as victim blocks among the candidate blocks;” (e.g., ¶ 0045, the logical blocks having the same stream ID are selected as the garbage collection source; ¶ 0020, plurality of physical blocks constituting the logical block are simultaneously erased).
(e.g., ¶ 0054, read a fixed amount of valid data from the logical block of the garbage collection source…GC write unit 36 controls the memory IF 22 so as to write valid data buffered in the GC buffer 43 into the logical block of the garbage collection destination (S210)). However, Yanagida does not appear to expressly recite while Jung teaches:
	“valid data is equal to or less than a predetermined ratio”  (e.g., ¶ 0013) ascertaining a free block expectation on blocks of the memory device which have a Valid page count (VPC) ratio which is less than or equal to reference VPC. The motivation for combining is based on the same rational presented for rejection of the independent claim 1.
8.	In regard to claims 2 and 10 Yanagida further teaches: 
“wherein the operation controller is configured to control the memory device to simultaneously erase the victim blocks after the valid data is copied to the different memory block.” (e.g., ¶ 0020).
9.	In regard to claims 3 and 11 Yanagida further teaches: 
“wherein the garbage collection controller comprises: a block manager configured to store block management information on the plurality of memory blocks; and a victim block determiner configured to determine the victim blocks based on the block management information.” (e.g., ¶¶ 0043-0044; Fig. 2). Logical Block Address (LBA) 
10.	In regard to claims 4 and 12 Yanagida further teaches: 
“wherein the block management information includes: information on the candidate blocks (e.g., ¶ 0039); the information on the blocks that may be simultaneously erased (e.g., ¶ 0020); and information on a free block among the plurality of memory blocks.” (e.g., ¶¶ 0043-0044; Fig. 2). 
11.	In regard to claims 5 and 18 Yanagida further teaches:  
“wherein the victim block determiner is configured to determine the victim blocks so as to maximize the number of memory blocks to be simultaneously erased.” (e.g., ¶ 0020). Physical blocks collected or combined as logical blocks and erased simultaneously. 
12.	In regard to claims 6 and 19 Yanagida further teaches:
“wherein the victim block determiner is configured to determine the victim blocks so as to minimize an amount of valid data stored in the memory blocks to be simultaneously erased.” (e.g., ¶ 0020; ¶ 0049, block with least amount of valid data).
13.	In regard to claim 7 Yanagida further teaches:
 “wherein the victim block determiner is configured to determine the number of the victim blocks according to a supply amount of a free block determined based on the number of free blocks among the plurality of memory blocks.” (e.g., ¶ 0013; Fig. 18)

“wherein the victim block determiner is configured to determine the candidate blocks as the victim blocks when the number of the candidate blocks that may be simultaneously erased reaches the reference number of victim blocks.” (e.g., ¶ 0013).
 15.	In regard to claim 15 Jung further teaches: 
wherein the candidate blocks comprise memory blocks for which valid data is equal to or less than a predetermined ratio.” (e.g., ¶ 0013).
16.	In regard to claim 17 Jung further teaches: 
“simultaneously erasing the victim blocks.” (e.g., ¶ 0013).
 17.	In regard to claim 20 Jung further teaches: 
“determining a reference number of the victim blocks based on a number of free blocks among the plurality of memory blocks, and determining the at least two memory blocks as the victim blocks when the number of the at least two memory blocks reaches the reference number.” (e.g., ¶ 0013).
 
8. The memory controller of claim 1, wherein: the plurality of memory blocks includes first, second, third, and fourth memory blocks; the first memory block is connected to a first global word line through a first path switch; the second memory block is connected to the first global word line through a second path switch; the third memory block is 

Conclusion
The prior art made of record and not relied upon are as follows:
1.	JINZENJI et al. (US 20160321172 A1).
2. 	KANNO (US 20170168951 A1).
3. 	DOH et al. (US 20130151759 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASHEM FARROKH whose telephone number is (571)272-4193.  The examiner can normally be reached Monday through Friday from 8:30 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Sanjiv Shah can be reached on (571)272-4098.  The fax 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. For questions regarding access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HASHEM FARROKH/          Primary Examiner, Art Unit 2135                                                                                                                                                                                              
September 11, 2021